United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-1668
                                    ___________

United States of America,                *
                                         *
                   Appellee,             * Appeal from the United States
                                         * District Court for the District
      v.                                 * of Nebraska.
                                         *
Donald D. Mueller,                       *      [UNPUBLISHED]
                                         *
                   Appellant.            *
                                    ___________

                               Submitted: August 21, 2001

                                   Filed: September 7, 2001
                                    ___________

Before ROSS, FAGG, and BEAM, Circuit Judges.
                            ___________

PER CURIAM.

      Donald D. Mueller was convicted of participating in a drug-related conspiracy
and carrying a firearm while he was trafficking the drugs. Mueller now raises several
contentions related to his trial. Having reviewed the record, the briefs, and the
arguments of the parties, we reject his contentions and affirm.
      First, we conclude the district court* correctly denied Muelller's motion raising
search and seizure issues. We agree with the district court that the challenged searches
were supported by probable cause that evidence of federal offenses could be found at
Mueller's home.

      Second, the record contains substantial evidence on which the jury reasonably
could have found Mueller guilty of the charges.

        Third, Mueller's assertions that the district court committed plain error when it
failed to include the definition of a firearm in the jury instructions, and that Mueller was
prejudiced when the district court gave the jury a supplemental instruction about a term
in the charging statute in Mueller's absence, are without legal merit. The Colt .45
handgun taken from Mueller at the time of his arrest was before the jury during the trial,
Mueller never contended at the trial that the Colt .45 was not a firearm, and it is clear
to us the definitional instruction Mueller now requests could not have changed the
outcome of his trial. As far as the supplemental instruction clarifying a term in the
charging statute is concerned, although prejudice is presumed because Mueller was not
present for the communication between the court and the deliberating jury, the
presumption is overcome here because the communication involved a question of law
rather then fact and did nothing more than give the jury a neutral, correct explanation
of the law. Further, Mueller's attorney was satisfied with the court's response to the
jury request and no objection was raised before the appeal. See United States v.
Dockter, 58 F.3d 1284, 1287 (8th Cir. 1995).

      Finally, we decline to consider Mueller's ineffective assistance of counsel claim
on direct appeal. This claim is best presented on a motion under 28 U.S.C. § 2255.
See United States v. Martin, 59 F.3d 767, 771 (8th Cir. 1995).


       *
      The Honorable Joseph F. Bataillon, United States District Judge for the District
of Nebraska.

                                            -2-
We thus affirm Mueller's convictions. See 8th Cir. R. 47B.

A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                 -3-